     Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 1 of 12 PageID #:3443




                       In tIN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

     UBIQUITI NETWORKS, INC.,


                          Plaintiff,

                  v.
                                                    Civil Action No.: 1:18-cv-05369
     CAMBIUM NETWORKS, INC.;
     CAMBIUM NETWORKS, LTD.;                        JURY TRIAL DEMANDED
     BLIP NETWORKS, LLC;
     WINNCOM TECHNOLOGIES, INC.;
     SAKID AHMED; and DMITRY
     MOISEEV,

                          Defendants.


                DEFENDANTS’ REPLY IN SUPPORT OF THEIR
    MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF SOURCE CODE AND FOR
     PROTECTIVE ORDER ALLOWING DEFENDANTS TO WITHHOLD WRITTEN
      DISCOVERY RESPONSES UNTIL PLAINTIFF PRODUCES SOURCE CODE1




1
        The Court construed the instant motion—which was originally styled as a “motion to stay
discovery”—as a “motion to compel Plaintiff to produce the 18 Files and as a motion for a
protective order allowing Defendants to withhold written discovery responses until Plaintiff
produces the 18 Files.” Dkt. 122.
     Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 2 of 12 PageID #:3444




I.       INTRODUCTION

         Simply put, Defendants merely request a full and clear disclosure of the portions of the

18 Files that Ubiquiti accuses them of infringing so that they can determine if any of them are

protectible. Until Defendants are afforded the opportunity to examine the 18 Files, additional

discovery responses beyond the extensive (and one-sided) discovery provided by Defendants

should be put on hold. Defendants still do not know the specifics of the case against them.

         Defendants have already produced roughly 62,000 documents responsive to Ubiquiti’s

overbroad requests—including financial information and other materials to facilitate productive

settlement negotiations—and responded to all 597 of Ubiquiti’s written requests due to date.

Defendants believe that they have, consistent with their obligations under the MIDP, produced

all discoverable information as the case now stands. On the other hand, Ubiquiti’s production of

just 84 non-source code documents and incessant pursuit of additional, burdensome discovery

into its overbroad claims to “Ubiquiti Firmware” demonstrate the abusive nature of Ubiquiti’s

discovery. The details of this abuse are contained in the 103 single-spaced pages of discovery

correspondence attached to Ubiquiti’s opposition brief which run counter to the Court’s clear

instructions that discovery should be limited to “just the 18 [Files], and you can only do the 18

and the judge said only the 18.” Mot.2 Ex. B (Dec. 9, 2019 Hearing Tx.) at 10:14-18. Additional

offensive discovery by Ubiquiti is disproportionate to Ubiquiti’s own discovery effort and the

needs of the case.

         Ubiquiti does not dispute these facts and instead makes two misplaced arguments. First,

Ubiquiti argues that Defendants’ motion—a motion to compel production of the 18 Files—is

somehow “moot” when Ubiquiti has not yet produced those 18 Files. See Opp. at 1. This is non-


2
        Citations to “Mot.” refer to Defendants’ opening brief, Dkt. 119. Citations to “Opp.” refer
to Plaintiff’s opposition brief, Dkt. 125.


                                                1
  Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 3 of 12 PageID #:3445




sensical. It is undisputed that Ubiquiti violated the Court’s Order by failing to produce its source

code by the Court-ordered deadline of March 3rd—Defendants gave Ubiquiti clear notice twice

(on February 6th and 27th) that their expert would inspect Ubiquiti’s source code “on the same

day it is provided” (see Ex. B) and Defendants’ properly noticed expert was awaiting in-person

access on the deadline. Ubiquiti’s late production of code weeks later while Defendants’ expert

was legally prohibited from travelling does not excuse Ubiquiti’s violation of this Court-ordered

deadline.

          Second, Ubiquiti argues that Defendants’ motion is merely a renewed motion to bifurcate

discovery. See Opp. at 1. But the Court’s reluctant decision not to bifurcate discovery as to the

18 Files does not entitle Ubiquiti to withhold the 18 Files that lie at the heart of this case while

simultaneously demanding mountains of additional, collateral discovery. Cynically, Ubiquiti

demands more discovery at Defendants’ expense, while not even reviewing or inspecting

Cambium’s source code—presumably because it poses the same difficulties and expense that

Cambium is being forced to endure. Rather than seek bifurcation, Defendants merely seek to

enforce the Court’s guidelines that prioritize discovery of the 18 Files.

II.       UNDISPUTED FACTS

          In its Opposition, Ubiquiti does not deny or even address many of the issues raised in

Defendants’ Opening Brief. The following facts were established by Defendants and should be

taken as admitted for purposes of the instant motion:

          A.     Discovery Status

         Document Production Comparison – Defendants have produced 61,957 documents

          totaling 178,279 pages in discovery. Ubiquiti has produced merely 84 documents totaling

          811 pages and only summarily responded to Defendants’ interrogatory responses by

          pointing to its inaccessible source code.        Defendants’ responses to Ubiquiti’s


                                                 2
Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 4 of 12 PageID #:3446




    interrogatories are not due yet.

   Ubiquiti’s Discovery Requests – Ubiquiti propounded 597 requests for production, and

    88 interrogatories on Defendants. Not one of Ubiquiti’s 685 discovery requests mention

    the 18 Files nor were any requests limited in scope to the 18 Files.

   Definitions of “Ubiquiti Firmware” – Ubiquiti’s requests for production once again re-

    define the term “Ubiquiti Firmware” to broadly and vaguely seek discovery well beyond

    the 18 Files identified in paragraphs 37, 39, and 137 of Ubiquiti’s First Amended

    Complaint.    See Ex. A at 4.      In the latest incarnation, Ubiquiti defines “Ubiquiti

    Firmware” as “any and all versions of Ubiquiti’s air OS operating system” without

    limitation to the 18 Files or proprietary protections. Ubiquiti now admits this was

    deliberate and that these requests seek documents that “do[] not make reference to a

    specific name of the 18 modules.” Opp. at 9. This is the third time Ubiquiti has

    redefined its firmware in vague terms that do not limit the case or discovery solely to

    protectable, non-GPL source code.

   The Court’s Instructions Regarding Discovery – Ubiquiti’s Opposition did not address

    how its discovery conduct complies with the following statement by the Court: “Then do

    you have to answer them, or can you say, ‘No, this is just the 18, and you can only do the

    18 and the judge said only the 18. Please withdraw those other ones.’ And if they say,

    ‘No,’ you can bring it to me, and you can say, ‘See, I told you so.’” Mot. Ex. B at 10:6-

    18; see generally Opp.

    B.     Source Code Review

   Ubiquiti’s Production of Source Code – Ubiquiti has not produced the 18 Files (in

    source or object code form or via paper or electronic means) to Defendants. Ubiquiti will




                                             3
    Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 5 of 12 PageID #:3447




        only allow in-person inspection in the Chicago offices of its counsel and refuses to

        discuss alternative review procedures with Defendants. See Opp. Ex. J at 2-3

        (demonstrating Ubiquiti’s objection to Defendants’ proposal and failure to offer a counter

        proposal or otherwise advance discussions).

       Defendant Cambium’s Production of Source Code – Defendants offered to make

        Cambium’s source code available for inspection under the mutual procedures outlined in

        their March 13th proposal. See Opp. Ex. A at 6. Ubiquiti does not challenge the

        sufficiency of Cambium’s source code production. Cambium’s source code has been

        available for Ubiquiti’s inspection since March 3, 2020.

        C.     GPL and Open Source “Contained” and “Used” in the 18 Files

       Ubiquiti’s Statements to the Court – In order to survive the second motion to dismiss,

        Ubiquiti told the Court that the 18 Files do not contain any GPL code. Mot. Ex. A at 7:6-

        8:9. Ubiquiti also alleged in its First Amended Complaint that the 18 Files “generally

        exclude licensed-in materials” except for “materials from third parties that are not subject

        to the GPL.” Dkt. 65 at ¶35.

       Ubiquiti’s Most Recent Admissions – Ubiquiti now admits that the 18 Files actually do

        contain numerous open source, GPL files,3 though Ubiquiti has failed to identify which

        portions they are or what portions it alleges to be protected and claims that its

        investigation into these topics is still continuing. Opp. at 12; Dkt.121 at 10.

        D.     Timeline of Defendants’ Efforts to Review Ubiquiti’s Source Code

        The following timeline of events chronicles Defendants’ diligent pursuit of Ubiquiti’s
3
        Ubiquiti now also admits that it used GPL files “in concert to implement digital signature
security measures.” Opp. at 12. But users of GPL-licensed code (such as Ubiquiti) expressly
disclaim any right to assert laws that restrict users’ ability to circumvent protection mechanisms
implemented using GPL code or derivatives thereof. See Dkt. 70-8 at 4. (section on “Protecting
users from anti-circumvention law”).


                                                  4
  Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 6 of 12 PageID #:3448




source code, and Ubiquiti’s improper attempts to block that access:

       Date                                                Event
Thursday February 6,    In anticipation of the upcoming deadline for Ubiquiti to produce its
2020                    source code, Defendants presented their first notice of intent to inspect
                        Ubiquiti’s source code through their retained expert, Mr. Bob Zeidman.
                        Ex. B at 1. Ubiquiti did not object to Defendants’ disclosure of Mr.
                        Zeidman and do not contend that Defendants’ notice fully complied with
                        the terms of the protective order.

Thursday February       Defendants renewed their notice of intent to inspect Ubiquiti’s source
27, 2020                code and reiterated that they intended to inspect the source code “on the
                        same day it is provided.” Ex. B.
Tuesday March 3,        Ubiquiti failed to make its code available for inspection by this date—
2020                    the court-ordered deadline for production—and also failed to respond to
                        Defendants’ inquiry (of the same day) regarding the status of the
                        availability of Ubiquiti’s source code. See Mot. Ex. D at 3; Dkt. 105
                        (regarding the March 3rd deadline for source code production).
Wednesday March 4,      Ubiquiti stated it would “make [Ubiquiti’s] source code available . . .
2020                    once [Defendants] fulfill [their] obligations to complete the [expert]
                        disclosures.” See Mot. Ex. D at 3. Defendants quickly pointed out that
                        this statement completely overlooked Defendants’ initial and renewed
                        disclosures of Mr. Zeidman and notices of intent to inspect source code
                        from February 6th and February 27th. See Mot. Ex. D at 2.
Thursday March 5,       Pursuant to Defendants’ compliant and un-objected to disclosures and
2020                    notices of intent to inspect source code, Defendants’ expert, Mr.
                        Zeidman, was in Chicago awaiting access to Ubiquiti’s source code
                        when Ubiquiti notified Defendants by email that “[t]he source code
                        computer will not be ready” until Monday March 9th—almost a week
                        after Ubiquiti’s court-ordered deadline for production. See Mot. Ex. E
                        at 2.
Monday March 9,         Mr. Zeidman had a conflict this week. Defendants were making
2020                    arrangements with Ubiquiti and Mr. Zeidman’s associate, Mr. Evan
                        Kovanis, to begin inspection on Monday March 16th.
Friday March 13,        Defendants and Ubiquiti agreed that Mr. Kovanis would inspect
2020                    Ubiquiti’s code beginning Monday March 16th at 2:00 pm. Mot. Ex. F
                        at 2. Later that day, Mr. Kovanis canceled his travel arrangements due to
                        escalating government advisories discouraging business travel amid the
                        pandemic. Mot. Ex. F at 2.
Friday March 13,        Defendants issue their first concrete proposal to Ubiquiti for alternative
2020                    inspection arrangements that would not require travel. Mot. Ex. F at 2
                        (“We suggest that you could send the computer with the code to a
                        location in the Bay Area where he can access it.”)




                                               5
    Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 7 of 12 PageID #:3449




Monday March 16,           Counsel for Ubiquiti indicates a willingness to provide for remote
2020                       source code inspection and that he “will discuss the matter with Ubiquiti
                           as soon as we can and get back to you.” Mot. Ex. F at 1. On that same
                           day, San Francisco issued shelter-in-place order, ordering “cessation” of
                           all non-essential businesses and travel. See Ex. C.
Tuesday April 7,           Counsel for Ubiquiti admitted during a meet-and-confer conference that
2020                       he never actually sought approval for Defendants’ proposed inspection
                           procedures despite telling Defendants he was doing so.
Today, Friday May 8,       Defendants still have not received access to Ubiquiti’s code or received
2020                       any proposal or counter-proposal from Ubiquiti on interim access
                           procedures.

III.    ARGUMENT

        A.       Standard of Review

        A party may seek an order compelling disclosure4 when someone on which discovery has

properly been served has failed to respond or has provided evasive responses. Fed. R. Civ. P.

37(a)(2); (a)(3). Similar to ruling on a request for a protective order under Rule 26(c), “the

district court may fashion a ruling appropriate for the circumstances of the case,” and the Court

enjoys broad discretion when reviewing a discovery dispute to “independently determine the

proper course of discovery based upon the arguments of the parties.” Gile v. United Airlines Inc.,

95 F.3d 492, 496 (7th Cir.1996).

        Here, the Court already established a clearly defined boundary for initial discovery—the

18 Files:

             THE COURT: Then do you have to answer them, or can you say, "No,
             this is just the 18, and you can only do the 18 and the judge said only the
             18. Please withdraw those other ones." And if they say, "No," you can
             bring it to me, and you can say, "See, I told you so."
             MR. GUY: But what –
             THE COURT: And then I get mad at them, and that's a good day for you.
             Or they can just do what they said they were going to do and just limit it to

4
        The Court construed the instant motion—which was originally styled as a “motion to stay
discovery”—as a “motion to compel Plaintiff to produce the 18 Files and as a motion for a
protective order allowing Defendants to withhold written discovery responses until Plaintiff
produces the 18 Files.” Dkt. 122. Accordingly, those standards are addressed here.


                                                  6
  Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 8 of 12 PageID #:3450




            the 18.

Mot. Ex. B at 10:14-22. Thus, the Court prescribed the precise remedy it would issue if Ubiquiti

pursued broad discovery at this early stage.

       B.       The Court Should Order Ubiquiti to Produce the 18 Files (Again)

       As the Court recognized, Defendants’ inspection of the 18 Files is critical and has

potential to further reduce if not eliminate the issues in this case at an early stage before

requiring the further expense of broader discovery. See Mot. Ex. B (Dec. 9, 2019 Hearing Tx.) at

15:21-16:1. But the undisputed facts set forth above demonstrate that Ubiquiti has ignored these

instructions for prioritizing discovery of the 18 Files by violating the Court-ordered production

deadline and refusing to engage in meaningful discussions on accommodating access to source

code under shelter-in-place orders. Ubiquiti’s proposal that the parties should “work together”

(Opp. at 5) on interim inspection procedures is meaningless—Ubiquiti’s continued refusal to

offer a single counter to Defendants’ numerous concrete proposals for nearly two months

demonstrates that Ubiquiti has no good-faith intention to “work together” on any such

procedures. See Opp. Ex. B at 6 (email thread showing concrete review procedures proposed by

Defendants beginning March 13th).         Ubiquiti’s refusal to even seek client approval for

Defendants’ proposals despite delaying discussions for two weeks under the guise of doing so

(see Opp. Ex. B at 4) further supports that Ubiquiti will not allow any access to source code

unless the Court requires them to.

       Implementing secure inspection procedures need not be overly-complex. For example,

the 18 Files could easily be copied onto a protected thumb drive and shipped to Defendants’

expert. He alone would view them and comply with the terms of the protective order that he has

already subscribed to under penalty of law.        But Ubiquiti has rejected every attempt to

accommodate such common-sense requests.


                                               7
  Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 9 of 12 PageID #:3451




       All this suggests that Ubiquiti is merely using the COVID-19 pandemic as an excuse not

to produce the most vital evidence in the case while zealously pursuing its own discovery

agenda. This motion is clearly not “moot” and has not already been ruled on through the Court’s

decision not to bifurcate discovery as Ubiquiti contends. Defendants suffer additional prejudice

as each day passes without access to Ubiquiti’s code because they simply have no idea of what

they are accused of infringing and therefore cannot defend themselves against Ubiquiti’s claims.

Defendants therefore request the Court to compel Ubiquiti to produce the 18 Files.

       C.      The Court Should Issue Protection from Ubiquiti’s Harassing Discovery
               Conduct

       Defendants have already answered and produced documents in response to hundreds of

Ubiquiti’s requests that admittedly “seek information related to entirely different topics” than the

18 files (see Mot. Ex. C at 4), including financial information and documents necessary for a

productive settlement conference and discussions. Defendants have gone above and beyond the

limited scope of discovery that the Court clearly established. Yet Ubiquiti still seeks even further

discovery on issues well-beyond those 18 Files, while simultaneously refusing to produce its

source code. The sheer volume of Ubiquiti’s discovery correspondence further demonstrates the

abusive nature of Ubiquiti’s efforts, including nearly 700 discovery requests and the 103 single-

spaced pages of discovery correspondence that Ubiquiti attached to its brief.

       Further offensive discovery by Ubiquiti is simply not “proportionate” under Fed. R. Civ.

P. 26(b)(1). Indeed, Ubiquiti failed to articulate any tangible prejudice it has suffered from

Defendants’ timely discovery responses to date. See generally Opp. Ubiquiti’s complaint that

Defendants’ production does not contain documents from the proper time period or covering

business decisions regarding the Elevate program (see Opp. at 3) is simply false—Defendants’

production includes literally hundreds (if not thousands) of documents pertaining to that exact



                                                 8
 Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 10 of 12 PageID #:3452




topic (far more than Ubiquiti’s cumulative production on all topics). Ubiquiti is in possession of

everything it needs to participate in the parties’ settlement conference.

         The prejudice to Defendants of Ubiquiti’s harassing pursuit of additional discovery is

high, and the comparative prejudice to Ubiquiti is virtually non-existent. Defendants therefore

request the Court to issue a protective order to withhold written discovery responses until

Ubiquiti produces the 18 Files.

IV.    CONCLUSION

       Defendants therefore request that the Court issue an order to (1) compel Ubiquiti to

identify the 18 Files and produce its source code and (2) protect Defendants from Ubiquiti’s

harassing pursuit of additional and disproportionate discovery. This remedy is proportionate to

the remaining claims in the First Amended Complaint and is necessary to avoid incurring the

enormous expenses associated with responding to Ubiquiti’s requests for additional discovery.


Dated: May 8, 2020                                Respectfully submitted,

                                                  BAKER BOTTS, L.L.P.

                                                  /s/ G. Hopkins Guy III
                                                       One of their attorneys

                                                  G. Hopkins Guy III (CA Bar No. 124811)
                                                  hop.guy@bakerbotts.com
                                                  Jon V. Swenson (CA Bar No. 233054)
                                                  jon.swenson@bakerbotts.com
                                                  Karina Smith (CA Bar No. 286680)
                                                  karina.smith@bakerbotts.com
                                                  BAKER BOTTS L.L.P.
                                                  1001 Page Mill Road Building One, Suite 200
                                                  Palo Alto, CA 94304-1007
                                                  650.739.7500 (Phone)
                                                  650.739.7699 (Facsimile)




                                                 9
Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 11 of 12 PageID #:3453




                                       Andrew D. Wilson (DC Bar No. 1030144)
                                       1299 Pennsylvania Ave. NW
                                       Washington, DC 20004-2400
                                       202.639.1312 (Phone)
                                       202.508.9336 (Fax)
                                       andrew.wilson@bakerbotts.com

                                       Arthur J. Gollwitzer (06225038)
                                       agollwitzer@michaelbest.com
                                       James P. Fieweger (6206915)
                                       jpfieweger@michaelbest.com
                                       MICHAEL BEST & FRIEDRICH, LLP
                                       444 West Lake Street, Suite 3200
                                       Chicago, Illinois 60606
                                       312.222.0800 (Phone)

                                       Attorneys for Defendants Cambium Networks,
                                       Inc. et. al




                                      10
 Case: 1:18-cv-05369 Document #: 130 Filed: 05/08/20 Page 12 of 12 PageID #:3454




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 8, 2020, I electronically filed the foregoing Defendants’

Reply In Support of Their Motion to Compel Plaintiff’s Production of Source Code and for

Protective Order Allowing Defendants to Withhold Written Discovery Responses Until

Plaintiff Produces Source Code with the Clerk of the United States District Court for the

Northern District of Illinois, Eastern Division, using the Court’s CM/ECF system, which is also

served upon counsel for all parties of record.



                                                 /s/ G. Hopkins Guy III
                                                     G. Hopkins Guy III




                                                 11
